Duckworth, Chief Justice.
The substance of this habeas corpus action is that the prisoner is being restrained of his liberty because the indictment under which he was convicted fails to charge him with a crime, the same charging him with a mere conspiracy to commit robbery. The indictment adequately alleges a crime of robbery, and since the sole basis for the action is that the indictment failed to charge a crime, the court correctly refused to release the prisoner. See Camp v. State, 3 Ga. 417; Lipham v. State, 125 Ga. 52 (53 SE 817, 114 ASR 181, 5 AC 66); Brusnighan v. State, 86 Ga. App. 340 (71 SE2d 698).

Judgment affirmed.


All the Justices concur.